Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
       Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 11, the present invention from the present application discloses a server in which “ providing, as a bot of the chat application service, a chat bot function for supporting an operation by a user, wherein the supporting of the operation includes, in a case in which an image processing request is accepted via a chat screen of the chat application service, processing to specify, based on the information stored in the predetermined storage area, an image processing apparatus which can be used by a user who made the image processing request from the plurality of image processing apparatuses, and to present information of the specified image processing apparatus via the chat screen” which is allowable in combination with the other claimed limitations. 
As to claim 12, the present invention from the present application discloses a method in which “in a case in which a chat bot participating in a chat presented by the chat application service accepts, via the chat, a user operation indicating a printing request, the chat bot transmits, to the cloud printing service, a request including information for identifying a user who made the user operation and inquiring about a cloud printer which can be used by the user, in response to accepting the request, the cloud printing service specifies, based on the information for identifying the user included in the request, a tenant of the user who made the printing request to the management service, and notifies the chat bot of a list of the cloud printers which can be used by the user belonging to the specified tenant, and the chat bot further presents, based on the notified list of the cloud printers, a cloud printer which can be used by the user who made the user operation indicating the printing request on the chat” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Ishii (US P. No. 2020/0344375) and Sasamae et al. (US P. No. 2020/0304437), which is recorded in the previous office action filed on 04/12/21. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Beilis et al. (US P. No. 2018/0375998) discloses the UCS may be utilized as part of the contact center management system to facilitate maintaining a history on how well a particular chat bot (described in more detail below) functions for a given customer as a reference for future chat communications.


	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 23, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672